IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                         November 11, 2009

                                     No. 09-60123                      Charles R. Fulbruge III
                                   Summary Calendar                            Clerk



ROBERTO CARLOS NAVARRO-CASTRO,

                                                   Petitioner
v.

ERIC H. HOLDER, JR., U.S. ATTORNEY GENERAL,

                                                   Respondent




                          Petition for Review of an Order of
                          the Board of Immigration Appeals
                                   No. A88 015 914


Before HIGGINBOTHAM, CLEMENT, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       Roberto Carlos Narvarro-Castro appeals the Board of Immigration
Appeals order affirming the Immigration Judge’s decision to deny his application
for cancellation of removal under the Immigration and Nationality Act. As this
court lacks jurisdiction under 8 U.S.C. § 1252(a)(2)(B)(i), the petition is
dismissed.




       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                         No. 09-60123

       Navarro-Castro conceded removability and on May 28, 2008 submitted his
application for cancellation of removal, claiming that his removal to Mexico
would result in exceptional and extremely unusual hardship to his three United
States citizen children. The Immigration Judge found that while a hardship
existed,1 it did not rise to the level of “exceptional and extremely unusual
hardship” as required by 8 U.S.C. § 1229b(b).
       This court does not have jurisdiction to review the Immigration Judge’s
discretionary decision that Navarro-Castro’s children would not suffer an
“exceptional and extremely unusual hardship.” 2                  For that reason, Navarro-
Castro’s petition is DISMISSED.




       1
          The Immigration Judge found that (1) the children would likely have to move to
Mexico to stay with a parent as their mother was also in the country illegally; (2) none of the
three daughters, aged 14, 11, and 8, could read or write Spanish, although they could speak
it; (3) the prospect of moving to Mexico was causing them to suffer “depression”; and (4) one
of the daughters had a weight problem. In addition, Navarro-Castro alleges that (1) he would
be unable to find work in his home village in Mexico and that his family there relied on his
income from the United States; (2) his family’s home in Mexico lacks running water or indoor
plumbing; (3) the daughter who is overweight has preindications of diabetes; (4) his eldest
daughter would likely have to quit school to help the family financially if they move to Mexico;
and (5) the educational opportunities in Mexico are extremely limited when compared to those
available to his children in the United States.
       2
           8 U.S.C. § 1252(a)(2)(B)(i); Sung v. Kiesler, 505 F.3d 372, 377 (5th Cir. 2007).

                                                 2